2 Case 2:19-cv-04073-JFW-RAO Document 179 Filed 08/01/19 Page 1iof3 Page ID #:1284

  

mis AUG anim 87

tT EOURT
UNITED STATES DISTRICT COURT. :-;,°!:3: 3.3} CALIF.

CENTRAL DISTRICT OF CALIFORNIA! ni ‘a8 ANGELES .

SA Music, LLC et al CASE NUMBER SY fF

2:19-cv-04073-JF W-RAOx

 

PLAINTIFF(S)

v. RECEIPT FOR FOREIGN SERVICE FROM
UNITED STATES POST OFFICE RE COMPLAINT

 

Apple, Inc. et al

DEFENDANT(S).

(ATTACH RECEIPT( S) FOR REGISTERED MAIL HERE)

 

 

CV-75 (06/07) RECEIPT FOR FOREIGN SERVICE FROM U.S. POST OFFICE RE COMPLAINT
Case 2:19-cv-04073-JFW-RAO Document 179 Filed 08/01/19 Page 2 of 3 Page ID #:1285

SCHWARTZ, PONTERIO & LEVENSON, PLLC ‘i
ATTORNEYS AT LAW es °
134 West 29% Street - Suite 1006 Be

New York, New York 10001-5304 i"

Tel. No.: (212) 714-1200
Fax No.: (212) 714-1264
E-Mail: mschwartz@splaw.us

July 24, 2019
Ms. Kiry K. Gray
Clerk of the Court
United States District Court — Central District of California
350 West First Street

Los Angeles, California 90012

Re: Letter of Request
SA Music LLC v. Apple, et al. (2:19-cv-04073-JFW-RAO)

To the Clerk of the Court, Kiry K. Gray:

Plaintiff hereby requests service of the enclosed documents by Federal Express
#775819769282 pursuant to FRCP Rule 4(f)(2)(C)(ii). The name and address of the party being -
served is:

Cugate Ltd.

69 Great Hampton Street
Birmingham

West Midlands, B18 6EW '
United Kingdom

The documents being served are enumerated as follows:
(1) Civil Cover Sheet, Summons and Complaint (Docket Nos. 1-3)
(2) Plaintiffs’ Rule 7.1 Statement (Docket No. 5)
(3) Report on Filing of a Copyright Action (Docket No. 6)
(4) Standing Order of Judge Walter dated May 13, 2019 (Docket No. 13)

Please let me know if you require further information.

Very truly yours,

Nth ow Soa

Matthew F. Schwartz

MS:ms
Enclosures
Align t

       

  

 

oOo
Cc
N
o
an
QO. 3 .
| 2 VY) a a
en @ 7CUGATE LTD.
Sees 69 GREAT HAMPTON STREET :
ex BIRMINGHAM WM B18 GEW (GB)
x< piarvai200 REF 4064 04 ;

 

 

(nese) 7758 1976 9282 INTL ECONOMY

S6 LPHA wu STN

a

MI-JFW-RAO Document179 File

Align

 
